Citation Nr: 1237329	
Decision Date: 10/31/12    Archive Date: 11/09/12

DOCKET NO.  10-24 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating (evaluation) in excess of 10 percent for loss of sense of smell (anosmia).


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from May to November 1999, from December 2000 to November 2001, and from October 2003 to November 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by which the RO granted service connection for the loss of sense of smell (as associated with status post septoplasty for deviated nasal septum).  The Veteran is contesting the initial 10 percent evaluation assigned.

In connection with this appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In September 2011, he telephoned the RO to cancel the travel Board hearing and indicated that he did not wish to reschedule the hearing.  Accordingly, the Board will proceed with consideration of the Veteran's claim based on the evidence of record, as he has requested.  See 38 C.F.R. § 20.704(e) (2012).  


FINDING OF FACT

For the entire initial rating period, the Veteran's loss of sense of smell involved the total or near total inability to smell.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for loss of sense of smell have not been met in any period during the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.87a, Diagnostic Code 6275 (2012).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies in this case.

Duty to Notify

As the October 2009 rating decision granted service connection for the disability on appeal, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the disability rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required).  As for rating the Veteran's disability, the relevant disability rating criteria have been provided to the Veteran in the June 2010 statement of the case.  In an August 2009 VCAA letter, the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson,19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file as are VA clinical records.  The Veteran underwent a VA examination in September 2009 that addressed the rating matter presented by this appeal.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination obtained in this case is adequate, as it considered the pertinent evidence of record, included an examination of the Veteran, elicited his subjective complaints, and entailed clinical observations.  The examination report described the Veteran's disability in sufficient detail so that the Board is able to fully evaluate it.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination in this appeal has been met.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Thus, VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  Because the appeals are from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must also be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 6275 provides a 10 percent disability rating for complete loss of the sense of smell.  38 C.F.R. § 4.87a.  A Note provides that and evaluation will be assigned under Diagnostic Code 6275 only if there is an anatomical or pathological basis for the condition.  38 C.F.R. § 4.87a. 

Initial Rating for Loss of Sense of Smell

In an October 2009 rating decision, the RO, in pertinent part, granted service connection for loss of sense of smell, to which it initially assigned a 10 percent evaluation, effective August 19, 2009, under the provisions of 38 C.F.R. § 4.87a, Diagnostic Code 6275.

The Veteran disagreed with the initial rating assigned.  He asserts that he lost his sense of smell secondary to head trauma sustained on active duty and that he should be awarded a greater disability evaluation for the loss of sense of smell because "[a]ny rational person would agree that a 10 percent rating for a loss of one's senses is absurd."  The Veteran asserted that due to the loss of his sense of smell he could no longer smell rotten food or a gas leak and that, in December 2008, he suffered food poisoning, which would not have occurred if he could have smelled the spoiled meat.

On September 2009 VA medical examination, a history of partial anosmia was noted, namely the decreased ability to smell certain smells but retaining some smells such as the ability to smell ammonia.  This manifestation was attributed to head trauma in service.  Based on symptoms described by the Veteran, the examiner diagnosed hyposmia, namely the decreased ability to smell, which was not expected to improve with time.  The Board observes that other VA treatment records reflect a provisional diagnosis of hyposmis secondary to head trauma.

Whether the Veteran's loss of sense of smell is partial or complete, he has been granted the maximum schedular evaluation of 10 percent that is available under the Rating Schedule.  38 C.F.R. § 4.87a, Diagnostic Code 6275.  The Rating Schedule does not contain any other potentially applicable provisions under which the Veteran's disability could be rated.  Schafrath, supra.  As such, there is no means by which to assign a scheduler rating in excess of 10 percent for any period of initial rating appeal.  For this reason, the Board finds that the preponderance of the evidence is against an initial rating in excess of 10 percent for the Veteran's service-connected loss of sense of smell for any period.  Id.; 38 C.F.R. § 4.87a, Diagnostic Code 6275; see also Fenderson, supra.  The Board has been mindful of the "benefit-of-the-doubt" rule, but in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board notes that, if the claimant or the record reasonably raises the question of whether a veteran is unemployable due to the disability for which a higher initial rating is sought, then part and parcel to that claim for higher rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that in this case a claim for a TDIU is not raised by the Veteran or the record.  Specifically, the evidence of record does not suggest that the Veteran is unemployable due to the service-connected loss of sense of smell.  The record reflects that the Veteran is working and going to school; therefore, the Board finds that no further consideration of a TDIU is warranted.  Id.  

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2012), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

Concerning the issue of a higher initial rating for the Veteran's loss of sense of smell, the Board finds that the schedular rating criteria contemplate the symptoms experienced by the Veteran.  The rating criteria specifically provide for a maximum rating of 10 percent for the total loss of the sense of smell, which nearly or precisely the extent of the Veteran's disability.  The schedular rating criteria even contemplate the underlying anatomical or pathological basis for the anosmia.  See 38 C.F.R. § 4.87a, Note.  Because the schedular rating criteria are adequate to rate the 

Veteran's service-connected disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating in excess of 10 percent for loss of sense of smell is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


